DETAILED ACTION
	This office action is in response to the communication filed on June 23, 2021. Claims 1, 3-11, and 13-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This supplemental office action with a letter restarting period of response is being sent to correct the missing citations and mappings of the newly cited Sperling reference in the office action mailed out on 10/08/21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-11, and 13-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 discloses the feature “receiving, while browsing in a domain during a booking process, a plurality of web pages from a domain”. It is unclear if applicant is referring to the same domain or different domains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 15-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US Pub 2012/0191585) in view of Hyttinen (US Pub .

With respect to claim 1, Lefebvre discloses a non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method (Lefebvre: Paragraph 204; Figure 1) comprising:
receiving, while browsing in a domain during a booking process, a plurality of web pages from a domain (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; here Lefebvre teaches receiving an email messages/documents from a domain, however, Lefebvre does not explicitly teach receiving while browsing in a domain during a booking process, a plurality of web pages from a domain);
providing, in response to the domain being in a set of whitelist domains, a title of each of the plurality of web pages (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; here Lefebvre discloses providing in response to a domain being in a set of whitelist domains, but does not disclose providing a title of each of the plurality of web pages);
determining, based upon characteristics of the titles of the plurality of web pages, whether a web page of the plurality of web pages contains a confirmation of a reservation (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraphs 80-96, 114, and 170 – email message containing document, containing event information, determine message type as event based on content, messages require actions from user such as RSVP, travel confirmations, check-in, validation etc.; Paragraphs 157 and 166 – processing messages based on domain address and subject line; here Lefebvre teaches determining based upon characteristics if messages contain characteristics that require an action such as confirmation of a type of reservation, however, Lefebvre does not explicitly disclose determining, based upon characteristics of the titles of the plurality of web pages, whether a web page of the plurality of web pages contains a confirmation of a reservation);
extracting, in response to determining that the web page contains the confirmation of the reservation, from the web page as a candidate calendar event (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 80 and 89 – adding message events to calendar, respond to calendar event in message);
Lefebvre discloses candidate events and adding message events to calendar, however, Lefebvre does not explicitly disclose:
adding the candidate calendar event to a calendar database;
presenting a notification to a user, the notification showing at least a portion of data about the candidate calendar event. 
The Hyttinen reference discloses adding the candidate calendar event to a calendar and presenting a notification to a user, the notification showing at least a portion of data about the candidate calendar event (Hyttinen: Paragraphs 2, 6, and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar, displaying events; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted; here Hyttinen discloses adding a candidate calendar event to a calendar, however, does not explicitly teach a calendar database);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre and Hyttinen, to have combined Lefebvre and Hyttinen. The motivation to combine Lefebvre and Hyttinen would be to automatically handling overlapping event messages by comparing time information (Hyttinen: Paragraphs 9 and 19).
Lefebvre discloses adding message events to calendar and Hyttinen discloses adding the candidate calendar event to a calendar, however, Lefebvre and Hyttinen do not explicitly disclose:
adding the candidate calendar event to a calendar database;

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, and Nascenzi, to have combined Lefebvre, Hyttinen, and Nascenzi. The motivation to combine Lefebvre, Hyttinen, and Nascenzi would be to track scheduled events by entering them in a calendar database (Nascenzi: Paragraph 29).
Lefebvre discloses receiving an email document from a domain and determining, when a domain is in a set of whitelist domains, email documents containing event data representing a candidate event based on at least one of a title or a hyperlink information within the email, however, Lefebvre, Hyttinen, and Nascenzi do not explicitly disclose:
receiving, while browsing in a domain during a booking process, a plurality of web pages from a domain;
providing, a title of each of the plurality of web pages;
The Sperling reference discloses receiving, while browsing in a domain during a booking process, a plurality of web pages from a domain and providing, a title of each of the plurality of web pages (Sperling: Paragraphs 29 and 69 – user browsing webpages of a website in a domain associated with travelling, which displays flight booking information, user presented with one or more webpages of the website associated with the domain; Paragraphs 29 and 42 – providing a title of each of one or more webpages by parsing the webpage content to extract title and description; Paragraphs 47 and 57 – comparing one or more web pages by providing titles, descriptions, and other attributes; Figures 1, 4, and 6). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Nascenzi, and Sperling, to have combined Lefebvre, Hyttinen, Nascenzi, and Sperling. The motivation to combine Lefebvre, Hyttinen, Nascenzi, and Sperling would be to effectively and easily retrieve and compare previously navigated web pages by managing web navigation (Sperling: Paragraphs 1 and 4).
Lefebvre discloses determining based upon characteristics of a message whether the message contains information about a reservation, however, Lefebvre, Hyttinen, Nascenzi, and Sperling do not explicitly disclose:
determining, based upon characteristics of the titles of the plurality of web pages, whether a web page of the plurality of web pages contains a confirmation of a reservation;
The Tidhar reference discloses determining, based upon characteristics of the titles of the plurality of web pages, whether a web page of the plurality of web pages contains a confirmation of a reservation (Tidhar: Paragraphs 9 and – navigating between different webpages of a travel website using a web browser; Paragraphs 53, 145, and 146 – determining data elements based on content of web pages, display data elements relevant to the webpage being displayed, data elements including description, title, etc.; Figure 8 – displaying reservation and confirmation information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Nascenzi, Sperling and Tidhar, to have combined Lefebvre, Hyttinen, Nascenzi, Sperling and Tidhar. The motivation to combine Lefebvre, Hyttinen, Nascenzi, Sperling and Tidhar would be to managing travel arrangements by navigating a travel website and facilitating interactions between websites and a user device (Tidhar: Paragraph 1).

With respect to claim 5, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 1, wherein the calendar database is a private local calendar database that is encrypted if stored in a user's private cloud storage account, and the candidate calendar event is displayed in a sub-calendar that is one of several sub-calendars displayable in a calendar application (Lefebvre: Paragraphs 23, 32, 44, 185, and 307 – user account, private account access, cloud-based storage; Nascenzi: Paragraphs 25, 28-30, 37, 50, 54, and 56 – scheduling appointments and events by creating and entering them on a calendar application in an application portal and storing them on a database, user has accounts to access the portal, synchronizing the created calendar with other calendars in the database, database can be located in cloud computing service provider, communicating using secure methods such as private networks or encryption methods, access important and critical information by entering them in encrypted and secured format in the database, displaying a calendar event or a sub calendar from a list of calendar events displayed to the user, suggest user to group together events by time, date, and location; Figures 3 and 11).

With respect to claim 6, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 1, wherein the notification includes at least one of: (a) a close command that dismisses display of the notification while retaining the candidate calendar event; or (b) a select command that shows the candidate calendar event in a user interface of a calendar application, the candidate calendar event being editable in the calendar application; or (c) a delete command that deletes the candidate calendar event from the calendar database (Lefebvre: Paragraphs 51, 80, and 89 - display alerts to user to review a group of calendar event messages instead of navigating them individually; Hyttinen: Paragraphs 2, 6, and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar, displaying events; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted; Nascenzi: Paragraphs 28-30 – scheduling appointments and events by creating and entering them on a calendar application, synchronizing the created calendar with other calendars in the database, suggest user to group together events by time, date, and location).

With respect to claim 7, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 1, wherein the notification is a coalesced notification that shows data about a set of candidate events that appear to be related (Lefebvre: Paragraphs 51, 80, and 89 - display alerts to user to review a group of calendar event messages instead of navigating them individually; Hyttinen: Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted; Nascenzi: Paragraphs 28-30 – scheduling appointments and events by creating and entering them on a calendar application, synchronizing the created calendar with other calendars in the database, suggest user to group together events by time, date, and location).

With respect to claim 8, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 1, wherein the portion of data about the candidate calendar event includes one or more of: a date of event; or a time of event; or a name of event; or a location of event (Hyttinen: Paragraphs 18 – events with time information; Nascenzi: Paragraphs 28-30 – creating event with time and date on a calendar and information regarding the event, suggest user to group together events by time, date, and location; Figures 3 and 11).

With respect to claim 9, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 1, wherein the method further comprises: removing duplicate events from the calendar database based on one or more of: duplicate times; or duplicate titles; or duplicate source indicated by one or more domains (Hyttinen: Paragraphs 2, 6, and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar, displaying events; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted).

With respect to claim 10, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 9, wherein duplicate events are coalesced into a coalesced notification (Lefebvre: Paragraphs 51, 80, and 89 - display alerts to user to review a group of calendar event messages instead of navigating them individually; Hyttinen: Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted; Nascenzi: Paragraphs 28-30 – scheduling appointments and events by creating and entering them on a calendar application, synchronizing the created calendar with other calendars in the database, suggest user to group together events by time, date, and location).

With respect to claim 11, Lefebvre discloses method comprising:
receiving, while browsing in a domain during a booking process, a plurality of web pages from a domain (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; here Lefebvre teaches receiving an email messages/documents from a domain, however, Lefebvre does not explicitly teach receiving while browsing in a domain during a booking process, a plurality of web pages from a domain);
providing, in response to the domain being in a set of whitelist domains, a title of each of the plurality of web pages (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; here Lefebvre discloses providing in response to a domain being in a set of whitelist domains, but does not disclose providing a title of each of the plurality of web pages);
determining, based upon characteristics of the titles of the plurality of web pages, whether a web page of the plurality of web pages contains a confirmation of a reservation (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraphs 80-96, 114, and 170 – email message containing document, containing event information, determine message type as event based on content, messages require actions from user such as RSVP, travel confirmations, check-in, validation etc.; Paragraphs 157 and 166 – processing messages based on domain address and subject line; here Lefebvre teaches determining based upon characteristics if messages contain characteristics that require an action such as confirmation of a type of reservation, however, Lefebvre does not explicitly disclose determining, based upon characteristics of the titles of the plurality of web pages, whether a web page of the plurality of web pages contains a confirmation of a reservation);
extracting, in response to determining that the web page contains the confirmation of the reservation, from the web page as a candidate calendar event (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 80 and 89 – adding message events to calendar, respond to calendar event in message);
Lefebvre discloses candidate events and adding message events to calendar, however, Lefebvre does not explicitly disclose:
adding the candidate calendar event to a calendar database;
presenting a notification to a user, the notification showing at least a portion of data about the candidate calendar event. 
The Hyttinen reference discloses adding the candidate calendar event to a calendar and presenting a notification to a user, the notification showing at least a portion of data about the candidate calendar event (Hyttinen: Paragraphs 2, 6, and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar, displaying events; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted; here Hyttinen discloses adding a candidate calendar event to a calendar, however, does not explicitly teach a calendar database);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre and Hyttinen, to have combined Lefebvre and Hyttinen. The motivation to combine Lefebvre and Hyttinen would be to automatically handling overlapping event messages by comparing time information (Hyttinen: Paragraphs 9 and 19).
Lefebvre discloses adding message events to calendar and Hyttinen discloses adding the candidate calendar event to a calendar, however, Lefebvre and Hyttinen do not explicitly disclose:
adding the candidate calendar event to a calendar database;
The Nascenzi reference discloses adding events to a calendar database (Nascenzi: Paragraphs 25, 28-30, 37, 50, 54, and 56 – scheduling appointments and events by creating and entering them on a calendar application in an application portal and storing them on a database, user has accounts to access the portal, synchronizing the created calendar with other calendars in the database, database can be located in cloud computing service provider, communicating using secure methods such as private networks or encryption methods, access important and critical information by entering them in encrypted and secured format in the database, displaying a calendar event from a list of calendar events displayed to the user, suggest user to group together events by time, date, and location; Figures 3 and 11).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, and Nascenzi, to have combined Lefebvre, Hyttinen, and Nascenzi. The motivation to combine Lefebvre, Hyttinen, and Nascenzi would be to track scheduled events by entering them in a calendar database (Nascenzi: Paragraph 29).
Lefebvre discloses receiving an email document from a domain and determining, when a domain is in a set of whitelist domains, email documents containing event data representing a candidate event based on at least one of a title or a hyperlink information within the email, however, Lefebvre, Hyttinen, and Nascenzi do not explicitly disclose:
receiving, while browsing in a domain during a booking process, a plurality of web pages from a domain;
providing, a title of each of the plurality of web pages;
The Sperling reference discloses receiving, while browsing in a domain during a booking process, a plurality of web pages from a domain and providing, a title of each of the plurality of web pages (Sperling: Paragraphs 29 and 69 – user browsing webpages of a website in a domain associated with travelling, which displays flight booking information, user presented with one or more webpages of the website associated with the domain; Paragraphs 29 and 42 – providing a title of each of one or more webpages by parsing the webpage content to extract title and description; Paragraphs 47 and 57 – comparing one or more web pages by providing titles, descriptions, and other attributes; Figures 1, 4, and 6). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Nascenzi, and Sperling, to have combined Lefebvre, Hyttinen, Nascenzi, and Sperling. The motivation to combine Lefebvre, Hyttinen, Nascenzi, and Sperling would be to effectively and easily retrieve and compare previously navigated web pages by managing web navigation (Sperling: Paragraphs 1 and 4).
Lefebvre discloses determining based upon characteristics of a message whether the message contains information about a reservation, however, Lefebvre, Hyttinen, Nascenzi, and Sperling do not explicitly disclose:
determining, based upon characteristics of the titles of the plurality of web pages, whether a web page of the plurality of web pages contains a confirmation of a reservation;
The Tidhar reference discloses determining, based upon characteristics of the titles of the plurality of web pages, whether a web page of the plurality of web pages contains a confirmation of a reservation (Tidhar: Paragraphs 9 and – navigating between different webpages of a travel website using a web browser; Paragraphs 53, 145, and 146 – determining data elements based on content of web pages, display data elements relevant to the webpage being displayed, data elements including description, title, etc.; Figure 8 – displaying reservation and confirmation information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Nascenzi, Sperling and Tidhar, to have combined Lefebvre, Hyttinen, Nascenzi, Sperling and Tidhar. The motivation to combine Lefebvre, Hyttinen, Nascenzi, Sperling and Tidhar would be to managing travel arrangements by navigating a travel website and facilitating interactions between websites and a user device (Tidhar: Paragraph 1).

With respect to claim 15, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the method as in claim 11, wherein the calendar database is a private local calendar database that is encrypted if stored in a user's private cloud storage account, and the candidate calendar event is displayed in a sub-calendar that is one of several sub-calendars displayable in a calendar application (Lefebvre: Paragraphs 23, 32, 44, 185, and 307 – user account, private account access, cloud-based storage; Nascenzi: Paragraphs 25, 28-30, 37, 50, 54, and 56 – scheduling appointments and events by creating and entering them on a calendar application in an application portal and storing them on a database, user has accounts to access the portal, synchronizing the created calendar with other calendars in the database, database can be located in cloud computing service provider, communicating using secure methods such as private networks or encryption methods, access important and critical information by entering them in encrypted and secured format in the database, displaying a calendar event or a sub calendar from a list of calendar events displayed to the user, suggest user to group together events by time, date, and location; Figures 3 and 11).

With respect to claim 16, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the method as in claim 11, wherein the notification includes at least one of: (a) a close command that dismisses display of the notification while retaining the candidate calendar event; or (b) a select command that shows the candidate calendar event in a user interface of a calendar application, the candidate calendar event being editable in the calendar application; or (c) a delete command that deletes the candidate calendar event from the calendar database (Lefebvre: Paragraphs 51, 80, and 89 - display alerts to user to review a group of calendar event messages instead of navigating them individually; Hyttinen: Paragraphs 2, 6, and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar, displaying events; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted; Nascenzi: Paragraphs 28-30 – scheduling appointments and events by creating and entering them on a calendar application, synchronizing the created calendar with other calendars in the database, suggest user to group together events by time, date, and location).

With respect to claim 17, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the method as in claim 11, wherein the notification is a coalesced notification that shows data about a set of candidate events that appear to be related (Lefebvre: Paragraphs 51, 80, and 89 - display alerts to user to review a group of calendar event messages instead of navigating them individually; Hyttinen: Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted; Nascenzi: Paragraphs 28-30 – scheduling appointments and events by creating and entering them on a calendar application, synchronizing the created calendar with other calendars in the database, suggest user to group together events by time, date, and location).

With respect to claim 18, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the method as in claim 11, wherein the portion of data about the candidate calendar event includes one or more of: a date of event; or a time of event; or a name of event; or a location of event (Hyttinen: Paragraphs 18 – events with time information; Nascenzi: Paragraphs 28-30 – creating event with time and date on a calendar and information regarding the event, suggest user to group together events by time, date, and location; Figures 3 and 11).

With respect to claim 19, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the method as in claim 11, wherein the method further comprises: removing duplicate events from the calendar database based on one or more of: duplicate times; or duplicate titles; or duplicate source indicated by one or more domains (Hyttinen: Paragraphs 2, 6, and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar, displaying events; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted).

With respect to claim 20, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the method as in claim 19, wherein duplicate events are coalesced into a coalesced notification (Lefebvre: Paragraphs 51, 80, and 89 - display alerts to user to review a group of calendar event messages instead of navigating them individually; Hyttinen: Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, listing and displaying events and overlapping events to user, user can cancel or confirm adding the event and/or overlapping events, cancelled event is deleted; Nascenzi: Paragraphs 28-30 – scheduling appointments and events by creating and entering them on a calendar application, synchronizing the created calendar with other calendars in the database, suggest user to group together events by time, date, and location).

With respect to claim 22, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 1, wherein a web browser receives the plurality of web pages and provides the titles of the plurality of web pages to a classifier, and wherein the classifier determines whether the web page is a confirmation of the reservation (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraphs 80-96, 120, 170, and 171 – email message containing document, containing event information, message related to travel reservation, determine message type as event based on content, filtering message based on hyperlinks and using whitelist; Paragraphs 157 and 166 – processing messages based on domain address and subject line; Paragraphs 133, 147, 177, and – message filtering by classification, message classified using extraction and classification techniques; here Lefebvre teaches using classification techniques to determine event data, which is determining using a classifier; Tidhar: Paragraphs 53, 145, and 146 – determining data elements based on content of web pages, display data elements relevant to the webpage being displayed, data elements including description, title, etc.; Figure 8 – displaying reservation and confirmation information).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US Pub 2012/0191585) in view of Hyttinen (US Pub 2005/0177404) in view of Nascenzi (US Pub 2016/0371620) in view of Sperling (US Pub 2017/0351778) in view of Tidhar (US Pub 2014/0372867) and in further view of Ning (US Pub 2017/0098070).

With respect to claim 3, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 1, wherein the set of whitelist domains is a data structure in a memory mapped trie, and further comprising comparing the domain to the set of whitelist domains in a lookup operation in the memory mapped trie (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains; here Lefebvre discloses comparing a domain to a set of whitelist domains in a lookup operation, but does not explicitly disclose the whitelist is a data structure in a memory mapped trie and a lookup operation in the memory mapped trie, however, the Ning reference discloses the feature, as discussed below). 
Lefebvre discloses comparing a domain to a set of whitelist domains in a lookup operation, however, Lefebvre, Hyttinen, Nascenzi, Sperling and Tidhar do not explicitly disclose:
wherein the whitelist is a data structure in a memory mapped trie, and comparing the whitelist is a lookup operation in the memory mapped trie.
The Ning reference discloses wherein a whitelist is a data structure in a memory mapped trie, and comparing the whitelist is a lookup operation in the memory mapped trie (Ning: Paragraphs 48 and 84 – whitelist stored using a trie data structure, memory including the whitelist, memory allowing filtering using the whitelist).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ning, to have combined Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ning. The motivation to combine Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ning would be to verify information to allow secure elements by using a memory stored whitelist (Ning: Paragraphs 48 and 84).

With respect to claim 13, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the method as in claim 11, wherein the set of whitelist domains is a data structure in a memory mapped trie, and further comprising comparing the domain to the set of whitelist domains in a lookup operation in the memory mapped trie (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains; here Lefebvre discloses comparing a domain to a set of whitelist domains in a lookup operation, but does not explicitly disclose the whitelist is a data structure in a memory mapped trie and a lookup operation in the memory mapped trie, however, the Ning reference discloses the feature, as discussed below). 
Lefebvre discloses comparing a domain to a set of whitelist domains in a lookup operation, however, Lefebvre, Hyttinen, Nascenzi, Sperling, and Tidhar do not explicitly disclose:
wherein the whitelist is a data structure in a memory mapped trie, and comparing the whitelist is a lookup operation in the memory mapped trie.
The Ning reference discloses wherein a whitelist is a data structure in a memory mapped trie, and comparing the whitelist is a lookup operation in the memory mapped trie (Ning: Paragraphs 48 and 84 – whitelist stored using a trie data structure, memory including the whitelist, memory allowing filtering using the whitelist).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ning, to have combined Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ning. The motivation to combine Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ning would be to verify information to allow secure elements by using a memory stored whitelist (Ning: Paragraphs 48 and 84).

Claims 4, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US Pub 2012/0191585) in view of Hyttinen (US Pub 2005/0177404) in view of Nascenzi (US Pub 2016/0371620) in view of Sperling (US Pub 2017/0351778) in view of Tidhar (US Pub 2014/0372867) and in further view of Ferre (US Pub 2018/0322470).

With respect to claim 4, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the medium as in claim 1 wherein the determining whether the web page contains the confirmation of the reservation uses a machine learning classifier that is trained on manually labeled examples that are used to learn, based on characteristics of the title of a web page, whether the web page is the confirmation of the reservation, and wherein the event data representing the candidate calendar event is structured data (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraphs 80-96, 120, 170, and 171 – email message containing document, containing event information, message related to travel reservation, determine message type as event based on content, filtering message based on hyperlinks and using whitelist; Paragraphs 157 and 166 – processing messages based on domain address and subject line; Paragraphs 133, 147, 177, and – message filtering by classification, message classified using extraction and classification techniques; here Lefebvre teaches using classification techniques to determine event data, which is determining using a classifier, Sperling, Tidhar teaches determining event data from web pages, however, Lefebvre, Hyttinen, Nascenzi, and Sperling, Tidhar do not explicitly teach using a machine learning classifier that is trained on manually labeled examples that are used to learn).
Lefebvre teaches determining event data using a classifier and Sperling, Tidhar teaches determining event data from web pages, however, Lefebvre, Hyttinen, Nascenzi, Sperling, and Tidhar do not explicitly disclose:
using a machine learned classifier that is trained on manually labeled examples that are used to learn;
The Ferre reference discloses using a machine learned classifier that is trained on manually labeled examples that are used to learn (Ferre: Paragraphs 24, 36, and 40 – events with structured metadata, receiving email message detailing an event such as flight, hotel, rental, concert etc., message is parsed for metadata related to the event, event metadata includes event type, parsing the message for key terms and known arrangement of terms related to events that are defined manually by a machine learning analysis of emails and calendar items, user defines templates to select metadata).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ferre, to have combined Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ferre. The motivation to combine Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ferre would be to identify key terms and known arrangements of terms related to event details by using machine learning analysis (Ferre: Paragraph 40).

With respect to claim 21, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling in view of Tidhar and in further view of Ferre discloses the medium as in claim 4, wherein the web page is one of a plurality of web pages received while making the reservation, and wherein the web page is determined to contain the confirmation of the reservation when “confirmation” is present in the title of the web page (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraphs 80-96, 120, 170, and 171 – email message containing document, containing event information, message related to travel reservation, determine message type as event based on content, filtering message based on hyperlinks and using whitelist; Paragraphs 157 and 166 – processing messages based on domain address and subject line; Paragraphs 133, 147, 177, and – message filtering by classification, message classified using extraction and classification techniques; Ferre: Paragraphs 24, 36, and 40 – events with structured metadata, receiving email message detailing an event such as flight, hotel, rental, concert etc., message is parsed for metadata related to the event, event metadata includes event type, parsing the message for key terms and known arrangement of terms related to events that are defined manually by a machine learning analysis of emails and calendar items, user defines templates to select metadata).

With respect to claim 14, Lefebvre in view of Hyttinen in view of Nascenzi in view of Sperling and in further view of Tidhar discloses the method as in claim 11, wherein the classifier is a machine learning classifier that is trained on manually labeled examples that are used to learn, based on characteristics of the title of a web page, whether the web page is the confirmation of the reservation, and wherein the event data representing the candidate calendar event is structured data (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraphs 80-96, 120, 170, and 171 – email message containing document, containing event information, message related to travel reservation, determine message type as event based on content, filtering message based on hyperlinks and using whitelist; Paragraphs 157 and 166 – processing messages based on domain address and subject line; Paragraphs 133, 147, 177, and – message filtering by classification, message classified using extraction and classification techniques; here Lefebvre teaches using classification techniques to determine event data, which is determining using a classifier, Sperling, Tidhar teaches determining event data from web pages, however, Lefebvre, Hyttinen, Nascenzi, and Sperling, Tidhar do not explicitly teach using a machine learning classifier that is trained on manually labeled examples that are used to learn).
Lefebvre teaches determining event data using a classifier and Sperling, Tidhar teaches determining event data from web pages, however, Lefebvre, Hyttinen, Nascenzi, Sperling, and Tidhar do not explicitly disclose:
using a machine learned classifier that is trained on manually labeled examples that are used to learn;
The Ferre reference discloses using a machine learned classifier that is trained on manually labeled examples that are used to learn (Ferre: Paragraphs 24, 36, and 40 – events with structured metadata, receiving email message detailing an event such as flight, hotel, rental, concert etc., message is parsed for metadata related to the event, event metadata includes event type, parsing the message for key terms and known arrangement of terms related to events that are defined manually by a machine learning analysis of emails and calendar items, user defines templates to select metadata).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ferre, to have combined Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ferre. The motivation to combine Lefebvre, Hyttinen, Nascenzi, Sperling, Tidhar, and Ferre would be to identify key terms and known arrangements of terms related to event details by using machine learning analysis (Ferre: Paragraph 40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        November 3, 2021         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164